Citation Nr: 0307574	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  94-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1971 
to September 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy.

2. The veteran's claimed in-service stressors are not 
corroborated by credible supporting evidence.

3. The diagnoses of PTSD of record are not based on a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.304(f) (1993); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
assistance VA provides him in developing his claim, in a 
December 2001 supplemental statement of the case, as well as 
in a December 2002 development letter.  The latter 
specifically notified the veteran of the evidence that was 
needed from him, as well as provided notice as to what VA 
would do to help him with his claim.  He was afforded a 
hearing, and he testified before a hearing officer at the RO 
in January 1994.  He was afforded a VA examination to 
ascertain the nature and etiology of his claimed PTSD in July 
1993.  VA treatment records have been associated with the 
claims folder.  Also associated with the claims folder are 
private psychiatric records, and medical records from the 
Social Security Administration.  

The veteran's statements and testimony of record inform of 
his contentions regarding his claim of entitlement to service 
connection for PTSD.  The veteran has been requested to 
report of any additional records that may assist him in 
furtherance of his claim, including by the above-noted 
supplemental statement of the case and VCAA development 
letter.  While VA could potentially pursue additional post-
service private medical records as indicated in the claims 
folder, there is no reasonable possibility that this would 
further the claim for service connection, and the claim fails 
due to the absence of any corroborated in-service stressors 
to support a service-related diagnosis of PTSD.  Additional 
medical evaluation or diagnoses cannot help his claim without 
independent corroboration of claimed in-service stressors.  
The determination whether a stressor actually occurred is an 
adjudicatory question, not a medical one.  

As is discussed below, while the veteran at his January 1994 
hearing, in multiple submitted statements, and in statements 
to examining physicians, reported in-service stressors which 
he believes are causative of his PTSD, he has not provided 
identifying details which would have allowed corroboration of 
most of these reported stressors.  The single incident which 
could be corroborated - an attack on Cam Rahn Bay on the day 
of the veteran's arrival in country, is corroborated, 
however, for reasons detailed below the Board finds that this 
incident does not provide a basis upon which to grant service 
connection, and further development will not rehabilitate the 
record.  Thus,  reasonable efforts have been made by VA to 
obtain records pertinent to the claim, and obtained records 
have been associated with the claims folder.  

In the December 2002 VCAA notice letter, as well as in the 
December 2001 supplemental statement of the case, the veteran 
was notified of the evidence that has been obtained by VA and 
that which he needed to obtain in furtherance of his claim.  
While service personnel records were received from military 
sources in December 2002, these are duplicative of records 
already in the claims folder, and not new evidence for which 
additional notice must be provided.  Thus, the Board is 
satisfied that the requirements as delineated in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) have been met.  

Assuming arguendo that the evidentiary development 
requirements delineated in Quartuccio have not been met, 
because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
In this latter regard, the veteran was specifically notified 
in the December 2002 VCAA letter that ultimately it was his 
responsibility to support his claim with appropriate 
evidence, and there is no indication that he did not receive 
that notice.  He has not identified any other pertinent 
evidence that could possibly further his claim that is not 
now of record.  Thus, in the absence of the veteran 
identifying additional pertinent evidence that is not 
currently of record, the Board finds that providing still 
further notice of what the veteran has already been informed 
of would be an inappropriate expenditure of already scarce 
resources.  The Board finds that the duty to assist and 
notify the veteran has been satisfied.  38 U.S.C.A. § 5103A.

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by service records, the official history of each 
organization in which the veteran served, his military 
records, and all pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a) (West 2002).  In the case of any veteran 
who was engaged in combat with the enemy in active service 
during a period of war, VA shall accept as sufficient proof 
of service connection such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).

It is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, evidence of 
a verified in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In the course of the veteran's claim and appeal for service 
connection for PTSD there have been essentially two versions 
of applicable law, the first version of 38 C.F.R. § 3.304(f), 
as promulgated May 19, 1993, provided, in pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed in-service stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
in-service stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.

As amended, that regulation now provides, in pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with [38 C.F.R. § 4.125(a)]; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. ....

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2002). That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen; 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

With regard to combat veteran status, in VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000), the VA General Counsel held that the 
determination of what evidence could be satisfactory as to 
whether a veteran "engaged in combat with the enemy," for 
purposes of analysis of a claim under 38 U.S.C.A. § 1154(b), 
necessarily depends upon the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence.  In addition, the 
General Counsel noted that there is no statutory or 
regulatory limitation upon the types of evidence that can be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, any evidence which is 
probative of that fact may be used by a veteran to support an 
assertion that he engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.

The question of whether the veteran was exposed to a stressor 
in service is a factual one.  VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Thus, 
whether the evidence establishes the occurrence of stressors 
is a question of fact for adjudicators, and whether any 
verified stressors were of sufficient gravity to cause or to 
support a diagnosis of PTSD is a question of fact for medical 
professionals.

The Cohen Court further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the Department of Veterans Affairs (VA) had adopted the 
fourth edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM- IV) in 
amending 38 C.F.R. §§ 4.125, 4.126.  See 61 Fed. Reg. 52695- 
52702 (1996).  The Court took judicial notice of the effect 
of what it interpreted to be a significant shift in 
diagnostic criteria.  The major effect is this: the criteria 
have changed from an objective ("would evoke in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153 (Nebeker, Chief Judge, concurring 
by way of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Id. at 139.

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV. 38 C.F.R. § 3.304(f).

In this case, in multiple submitted statements inclusive of 
testimony provided at a hearing before a hearing officer at 
the RO in January 1994, the veteran has alleged several 
specific stressors in service to which he attributes current 
PTSD:

1)  witnessing a South Vietnamese citizen be injured as 
the result of a "practical joke" executed by soldiers 
who placed a tied, live hand grenade with the pin 
removed in a human waste can which exploded when the 
citizen burned the contents of the can; 

2)  being in a helicopter when US Army officers dangled 
a North Vietnamese soldier by a rope hanging from the 
helicopter while in flight as part of an interrogation, 
and ultimately cutting the rope and letting the soldier 
fall; 

3)  an incident in which dogs were taken up in a 
helicopter and dropped out; 

4)  shooting people while "filling in" as a door 
gunner; and 

5)  being under rocket attack when first arriving in 
country in Cam Rahn Bay; 

With respect to stressors enumerated one through three, the 
veteran states that he can neither recall the names nor 
provide any other identifying evidence pertaining to the 
individuals, dates or places involved.  He states that he 
cannot identify any witnesses to these stressors which would 
corroborate these claimed incidents.  As these incidents do 
not directly relate to evidence of combat service performed 
by the veteran, corroborating evidence is necessary before 
any of these may be recognized as a verified stressor under 
38 C.F.R. § 3.304(f).  Without that corroboration, these are 
insufficient bases upon which to find a verified stressor to 
use in granting service connection for PTSD.

With respect to the claim that the veteran served as a "fill 
in" door gunner during his two month service in Vietnam, the 
Board notes that the appellant is not shown to have been 
aircrew qualified.  Further, there is no documentation that 
he ever was assigned to door gunner duties.  Since the 
competence of a door gunner could be a matter of life or 
death for a crew, it follows that authorization from the 
flight crew was not lightly granted, particularly to someone 
who was not air crew qualified.  It further follows that 
there should be documentary evidence authorizing the 
appellant's absence from his assigned mechanic duties.  Such 
documentation is conspicuously absent.

The Board further notes that the appellant was not awarded an 
Air Medal during his limited service in Vietnam.  Aviation 
units as a matter of course are meticulous about documenting 
flying hours of all personnel so that individuals could earn 
an Air Medal.  The lack of an Air Medal raises grave 
suspicions about the veracity of this claim.  In sum, the 
Board finds that this purported stressor is not credible in 
light of all of the evidence of record.  

Finally, the Board notes that the veteran's claim that Cam 
Rahn Bay was shelled on the day of his arrival in Vietnam was 
verified by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in April 2001.  The controlling 
question, however, is did the veteran actually arrive in 
country at Cam Rahn Bay?  The available service records do 
not answer that question, and efforts to clarify this point 
have been unsuccessful.  Notably, however, consistent with 
the appellant's questionable credibility is the fact that in 
July 1993 he reported first landing in Vietnam at Bien Hoa, a 
location at least 100 miles away from Cam Rahn Bay, and only 
later did he begin to state that he first landed in Vietnam 
at Cam Rahn Bay.  Because the appellant's credibility is 
suspect, the Board finds that his lay recollection is an 
insufficient basis upon which to find that he actually landed 
at Cam Rahn Bay and witnessed the shelling which took place 
on August 25, 1971.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for PTSD.  

In reaching this decision the Board notes that despite 
repeated requests by VA, the veteran has not provided 
corroborating evidence of his alleged stressors, and has not 
provide information such as would be sufficient to 
corroborate any alleged stressors.  Under both the old and 
new rules for service connection for PTSD, at least one 
independently corroborated stressor, or evidence showing that 
it is at least as likely as not that the veteran participated 
in combat with the enemy, is necessary, as a preliminary 
matter, to warrant service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  While medical records within the claims folder 
contain diagnoses of PTSD, because no claimed in-service 
stressor has been corroborated, the Board cannot accept any 
diagnosis of PTSD of record which is based on an 
uncorroborated stressor.  Accordingly, with the preponderance 
of the evidence against the veteran's participation in 
combat, and in the absence of corroboration of even a single 
alleged in-service stressor, the Board is compelled to find 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107.  


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

